259 S.W.3d 557 (2008)
Pedro R. LUIS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 90050.
Missouri Court of Appeals, Eastern District, Division Two.
June 30, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 12, 2008.
Alexandra Johnson, Office of the Missouri Public Defender, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW, J., and KURT S. ODENWALD, J.

ORDER
PER CURIAM.
Pedro R. Luis (Movant) appeals from the motion's court's denial, with an evidentiary hearing, of his Rule 29.15 motion for post conviction relief. This Court affirmed Movant's convictions, following a jury trial, for one count of voluntary manslaughter, in violation of Section 565.023 RSMo 2000,[1] and one count of armed criminal action, in violation of Section 571.015, in Movant's direct appeal. State v. Luis, 164 S.W.3d 128 (Mo.App. E.D.2005).
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be *558 without merit. No error of law appears. An extended opinion reciting the detailed fact and restating the principles of law applicable to this case would serve no precedential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).
NOTES
[1]  All subsequent statutory references are to RSMo 2000, unless otherwise indicated.